*450Order, Supreme Court, Bronx County (Janice Bowman, J.), entered on or about September 19, 2003, which denied defendant’s motion to dismiss the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
Defendant earlier moved to dismiss on jurisdictional grounds, based on defective service. It later argued that inasmuch as this action did not commence until service was then properly made, it had the right to submit another dismissal motion based upon lack of long-arm jurisdiction. But defendant’s prior appearance and motion constituted a submission to the court’s jurisdiction and a waiver of the long-arm jurisdictional defense (CPLR 3211 [e]; Wiesener v Avis Rent-A-Car, 182 AD2d 372 [1992]; see also Urena v NYNEX, Inc., 223 AD2d 442 [1996]). Concur—Tom, J.P., Andrias, Lerner, Friedman and Marlow, JJ.